 





Exhibit 10.1 [f8k_agricon.htm]

Confidential Mutual General Release and Separation Agreement

between

Agricon Global Inc. and Peter Brincker Moeller



 

 

This Confidential Mutual General Release and Separation Agreement (the
"Agreement") is entered into as of the Effective Date, March 31, 2012, by and
between Peter Brincker Moeller, a citizen and resident of Denmark ("PBM"), , and
Agricon Global Inc., a Delaware corporation with a place of business in Utah,
USA (formerly BayHill Capital Corporation, “Agricon”).  PBM and Agricon are
referred to collectively as the "Parties.”

 

WHEREAS, on or about March 6, 2012, by action of the Board of Directors of
Agricon, PBM was elected to the position of Chief Executive Officer of Agricon
and appointed to a vacancy on the Board of Directors in anticipation of a major
transaction with Canola Property Ghana Limited and/or its shareholders (“CPGL”);
and

 

WHEREAS, on or about March 6, 2012 by Action of the Board of Directors of
Agricon, and again in anticipation of a major transaction with CPGL, PBM was
engaged as a consultant to Agricon for the performance of executive and director
services including the performance of duties of the CEO and was granted certain
non-qualified options to purchase common shares of Agricon, conditional on
certain events and at certain times as more particularly described in that
certain Stock Option Agreement (the “SOA”) of that date; and

 

WHEREAS, Agricon is currently traded and regulated in the US as a shell company
registered with the SEC as a shell company and is therefore in the nature of a
start-up company with limited resources and having restrictions on payment of
executive compensation; and

 

WHEREAS, the Parties have mutually agreed to terminate all relationships between
them (other than the relationship of optionholder/shareholder, as more
particularly provided herein) and to relieve PBM from any responsibilities
arising under the foregoing relationships and to conclude all matters arising
out of or related to any and all of the foregoing;

 

NOW, therefore, in consideration of the foregoing recitals, and the mutual
promises, agreements and understandings contained herein, including Sections
1-11 hereof, the Parties hereby agree as follows:

 

1.Mutual Termination of Engagement:

a.PBM is and was a consultant to Agricon but was not an employee of Agricon.
Rather, any compensation arrangements were in the nature of a consultant to
Agricon. Agricon has not made and will not make any tax withholding on
compensation paid to PBM.

b.The Parties agree that PBM’s position of CEO of Agricon, the co-

1

 

 

operation, stopped on March 13, 2012 and were terminated on March 31, 2012 upon
mutual agreement/understanding by unilateral action of Agricon and its Board of
Directors (the “Executive Termination Date”).

c.The Parties agree that PBM’s position of Director of Agricon terminated and/or
will terminate by PBM’s voluntary resignation from the Board of Directors of
Agricon, effective on March 31, 2012 (the “Director Termination Date”) and that
notice and receipt of such termination, and the resignation itself is self
implementing hereunder without more by either Party.

 

2.Compensation:

a.Agricon has paid and PBM has received $10,000 for February 2012.

b.On the day after the Director Termination Date, in full satisfaction of all
claims for compensation and as partial consideration hereunder, Agricon will pay
to PBM and PBM will accept the sum of $10,000.

c.On the day after the Director Termination Date, Agricon will pay PBM the sum
of $2,000 to cover all reimbursable costs not previously reimbursed and incurred
by PBM in pursuit of the business of Agricon up to and including the Director
Termination Date. PBM has no further obligation to document such reimbursable
costs. Agricon has no further obligation to reimburse any costs of PBM.

d.PBM has no insurance interest, no deferred compensation right and no other
direct or indirect benefit arising from any of PBM’s relations with Agricon.

 

 

3.Stock Options and Stock: The Parties agree that PBM has certain rights and
limitations and that Agricon has certain rights and duties under the SOA and the
Parties agree further that certain rights, limitations and duties will expire as
of the Director Termination Date or as of a fixed date thereafter. The Parties
agree that a fair resolution of those rights, limitations and duties is as
provided herein as follows:

Agricon will purchase and PBM will sell the 400,000 Stock Options granted under
the Non-Qualified Option Grant Agreement with PBM signed the 7 March 2012 for a
total sum of $ 20,000 to be paid in one installment to PBM on the day after
Agricon has finalized the second capital raise expected to be of $ 10 million.

 

 

4.Released Parties:



a.Release by PBM: For good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and as a material inducement to Agricon to
enter into this Agreement, PBM, on behalf of himself and his representatives,
family members, heirs, attorneys,

2

 

 

executors, administrators, agents, successors and assigns, and each of them,
hereby releases, acquits and forever discharges Agricon and all of its current
and former subsidiaries, joint-venturers and affiliates, and all of their
respective directors, shareholders, officers, employees, agents, attorneys,
insurers,  and all individuals or entities acting by, through, under or in
concert with any of them from any and all charges, controversies, claims, wages,
rights, agreements, actions, costs or expenses, causes of action, obligations,
damages, losses, promises and liabilities of whatever kind or nature. Said
claims include, but are not limited to:

 

(1) employment discrimination (including claims of sex discrimination and/or
sexual harassment) and retaliation under Title VII (42 U.S.C.A. 2000e etc.) and
under 42 U.S.C.A. section 1981 and section 1983, age discrimination under the
Age Discrimination in Employment Act (29 U.S.C.A. sections 621-634) as amended,
under any relevant state statutes or municipal ordinances;

(2) disputed wages;

(3) breach of contract;

(4) negligent hiring;

(5) wrongful discharge and/or breach of any alleged employment contract; and

(6) claims based on any tort, such as invasion of privacy, defamation, fraud and
infliction of emotional distress.

 



b.Release by Agricon: For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and as a material inducement to PBM
to enter into this Agreement, Agricon, on behalf of itself and its
representatives, heirs, attorneys, executors, administrators, agents, successors
and assigns, and each of them, hereby releases, acquits and forever discharges
PBM and all of his current and former joint-venturers and affiliates, and all of
their respective directors, shareholders, officers, employees, agents,
attorneys, insurers,  and all individuals or entities acting by, through, under
or in concert with any of them from any and all charges, controversies, claims,
wages, rights, agreements, actions, costs or expenses, causes of action,
obligations, damages, losses, promises and liabilities of whatever kind or
nature. Said claims include, but are not limited to:

 

(1) unauthorized or improper conduct;

(2) breach of contract;

(3) failure to perform or incomplete performance of any duty or responsibility
whether as an executive or director of Agricon;

(4) any breach of fiduciary duty in any capacity; and

(5) any conflict of interest.

3

 

 

5.Confidentiality: The Parties agree to keep the terms and substance of this
Agreement (including but not limited to any amounts of money paid pursuant
thereto), and any of the underlying facts confidential and to refrain from
disclosing the same at any future time, or to any other individual or entity
whatsoever, except as Agricon may be required to report to the SEC and publicly
disclose concerning this transaction and/or file with the SEC a copy of this
Agreement.

 

6.Arbitration: Any dispute or claim by either Party of any nature arising (i)
under this Agreement including (and without conceding that any such could arise
outside this Agreement) or(ii) any such outside this Agreement, shall be
resolved solely by binding, exclusive, confidential and compulsory arbitration
under the commercial rules of the American Arbitration Association where a
single arbitrator is appointed and where the arbitrator sits and the arbitration
is conducted in Salt Lake City, Utah.

 

7.No Disparaging Statements: Each of Agricon and PBM agrees that it/he will not
make any comments relating to Agricon or its employees, directors, shareholders
or affiliates or relating to PBM or his affiliates which are critical,
derogatory or which may tend to injure the business or reputation of the other
Party or of said persons. Each Party may state that the separation arose over a
difference concerning the operating of the Company and the pursuit of its
strategy and objectives.

 

8.Public Statement by Agricon: Agricon will endeavor to include in its next
public filing with the SEC a statement substantially as follows and other
statement in harmony with this statement and with this Agreement:

 

Recognizing the completion of the Share Exchange and related activities, Agricon
and Peter Brincker Moeller have agreed to separate and terminate the current
relationship between them. The Board of Directors of Agricon has expressed its
appreciation to Mr. Moller for his contribution to the Share Exchange and to the
Company during his tenure and expects that he will continue to work for
Agricon’s major shareholders on other projects, where his financial and
transactional experience will be better utilized and needed.

 

9.Drafting and Interpretation: The Parties agree that this Agreement should be
interpreted as if drafted and negotiated by both Parties and that no provision
should be interpreted with assumed bias for or against either Party. This
Agreement shall be interpreted under the laws of the state of Utah, USA, without
regard to the conflicts of laws. Should there be any dispute about the
interpretation or enforcement of inconsistent or contradictory terms, the
contracts shall be given force and effect in this order: first this Agreement
and then the SOA as amended hereby.

4

 

 

 

10.Entire Agreement: This Agreement sets forth the entire agreement between
Agricon and PBM and supersedes all prior or contemporaneous oral or written
agreements, negotiations, discussions, or understandings concerning the subject
matter hereof. The terms of this Agreement may not be altered, amended, waived
or modified, except by a further written agreement signed by Agricon and PBM.
This Agreement may be signed in duplicate originals.

 

 

[The balance of this page intentionally left blank.]

5

 



[image_011.jpg]

 



